        Case 3:18-cv-01979-WHA Document 127 Filed 09/24/19 Page 1 of 2



                                       September 24, 2019


VIA E-FILE

The Honorable William H. Alsup
U.S. District Court for the Northern District of California
San Francisco Division
450 Golden Gate Avenue
San Francisco, CA 94102-3489


       Re:     American Small Business League v. United States, et al., No. C 18-1979;
               Discovery Dispute

Dear Judge Alsup:

        In accordance with Paragraph 34 of the Court’s April 23, 2018 “Supplemental Order to
Order Setting Initial Case Management Conference in Civil Cases” (“Standing Order”),
Defendants United States Department of Defense (“DOD”) and United States Department of
Justice (collectively, “Government”) and Lockheed Martin Corporation (“LMC”) (collectively,
“Defendants”) respectfully submit this letter requesting confirmation that Paragraph 29 of the
Standing Order does not apply to the underlying documents that are the subject of this litigation
to the extent they have been designated as exempt from disclosure. The Government met and
conferred with Plaintiff American Small Business League (“Plaintiff” or “ASBL”) over this
discovery dispute by telephone and email on September 23 and 24, 2019, but the parties were
unable to resolve the issue. A brief summary of the dispute is set forth below.

         As the Court is aware, this litigation involves the propriety of the Government’s
withholding of certain documents responsive to Plaintiff’s Freedom of Information Act
(“FOIA”) requests pursuant to FOIA Exemption 4. Following the Supreme Court’s decision in
Food Marketing Institute v. Argus Leader Media, 139 S. Ct. 2356 (2019), the question of
whether the Government’s application of Exemption 4 was appropriate turns on the
confidentiality of the documents at issue, as opposed to whether the release of the documents
would cause competitive harm. See ECF No. 126 at 3 (“Relevant to defendants’ motion for
summary judgment, defendants must show, at a minimum, that the relevant companies
customarily and actually treated as private all of the information at issue to prevail on the
Exemption 4 issue.”) (citing Argus Leader, 139 S. Ct. at 2363). Last week, Plaintiff’s counsel
noticed the depositions of three witnesses—one from the Government, two from LMC—to speak
to that confidentiality question. The first of those depositions—of Government witness Janice
Buffler—is scheduled for this Friday, September 27, 2019, at 9:30 a.m.

        On September 23, 2019, the undersigned counsel for the Government notified Plaintiff’s
counsel about Paragraph 29 of the Standing Order, which states: “In preparing deponents,
defending counsel shall segregate and retain all materials used to refresh their memories and
shall provide them to examining counsel at the outset of the deposition.” The Government’s
counsel explained that in order to prepare Ms. Buffler for her deposition, Government’s counsel
may want to review with her complete versions of some of the underlying documents at issue.
        Case 3:18-cv-01979-WHA Document 127 Filed 09/24/19 Page 2 of 2



The Honorable William H. Alsup
September 24, 2019
Page 2


Although Defense counsel intends to provide Plaintiff with redacted versions of any documents
used to prepare witnesses, Defense counsel does not believe that Paragraph 29 requires—at least
in the context of FOIA litigation where the documents themselves are the subject of the
dispute—the unredacted versions of the documents be produced prior to the deposition. As a
local rule of procedure, Paragraph 29 merely serves as an expedient to the exchange of
information to which the parties are already entitled; it is not a substantive rule of law that
displaces appropriate confidentiality or privilege designations. Indeed, any conclusion to the
contrary would be inconsistent with established FOIA jurisprudence. See, e.g., American
Management Servs., LLC v. Dep’t of the Army, 842 F. Supp. 2d 859, 882 (E.D. Va.
2012), aff’d, 703 F.3d 724 (4th Cir. 2013) (“the fact that there may be circumstances in litigation
where work product may be discoverable based on an adversary’s need is not relevant to the
confidentiality analysis under FOIA”).

       Plaintiff has taken the position that the subject of the litigation is irrelevant, and that
regardless of the fact that the documents themselves are the subject of this FOIA dispute,
Defense counsel must turn over the unredacted versions of them if the documents are used in
preparing a witness. Accordingly, Defendants respectfully request that the Court confirm that
Paragraph 29 of the Standing Order does not mandate the disclosure of the documents that are
the subject of this dispute. Defendants note that Ms. Buffler will be prepared on Thursday,
September 26, 2019, in advance of her deposition on Friday, September 27, 2019 at 9:30 a.m., so
Defense counsel respectfully requests the Court’s consideration of this issue before that time.

                                                 Respectfully submitted,




                                                 /s/ Ellen London
                                                 Ellen London, on behalf of the United States




                                                 /s/ Anuj Vohra
                                                 Anuj Vohra, on behalf of Intervenor Lockheed
                                                 Martin Corporation




cc:    Karl Olson, counsel for American Small Business League
